Case 21-00571-als11         Doc 6     Filed 04/22/21 Entered 04/22/21 17:00:05           Desc Main
                                     Document      Page 1 of 19



                           UNITED STATES BANKRUPTCY COURT

                                SOUTHERN DISTRICT OF IOWA

In Re:                                           )   Case No. 21-00571
                                                 )
CYCLE FORCE GROUP, LLC                           )   Chapter 11
                                                 )
         Debtor and Debtor in Possession.        )   Hon.
                                                 )
2105 SE 5th St.                                  )   DEBTOR’S APPLICATION TO
Ames, IA 50010                                   )   EMPLOY CR3 PARTNERS AS ITS
                                                 )   FINANCIAL ADVISOR
EIN: XX-XXXXXXX                                  )
                                                 )   No Hearing Set
                                                 )

         Cycle Force Group, L.L.C. (the “Debtor or “CFG”), Debtor and Debtor in Possession in this

Chapter 11 case herein, by and through its Proposed General Reorganization Counsel, Jeffrey D.

Goetz, Esq. and Krystal R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor &

Fairgrave, P.C., respectfully files this Application to Employ CR3 Partners as its Financial Advisor

(the “Application”), pursuant to Bankruptcy Code section 327(a), and would show this Honorable

Court as follows:

         1.     Debtor herein filed its voluntary petition under Chapter 11 of the Bankruptcy Code

(Docket No. 1) on April 22, 2021 (the “Petition Date”), and is duly acting as a Debtor in Possession

pursuant to Bankruptcy Code sections 1107 and 1108.

         2.     The Debtor is an Iowa corporation engaged in the business of importing bicycles,

parts, and accessories.

         3.     Debtor wishes to retain and employ CR3 Partners, LLC (“CR3”), as its Financial

Advisor in this bankruptcy case, pursuant to Bankruptcy Code section 327(a), at the expense of the

estate, effective as of the Petition Date.

         4.     It is anticipated that Jeffrey Hyland (“Hyland” and Carmen Barrett (“Barrett”) will


                                              - 1 -
Case 21-00571-als11        Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05               Desc Main
                                   Document      Page 2 of 19



be the main contacts and will primarily provide financial advice to the Debtor. They will be

assisted by Tom O’Donoghue (“O’Donoghue”), Partner at CR3. CR3 Partners will render

services to the Debtor under the terms as set forth in the Engagement Agreement attached hereto

as Exhibit “A.” Hyland, Barrett, and O’Donoghue understand that their compensation is subject

to approval of this Court and intend to apply in conformity with Bankruptcy Code sections 330

and 331 for compensation and reimbursement for fees incurred and costs advanced.

                                   Qualifications of Professionals

          5.    CR3 possesses the requisite experience and expertise to provide financial advisory

and consulting to the Debtor in its Chapter 11 case. Hyland, Barrett, and O’Donoghue are familiar

with the Debtor’s business, financial affairs, and the circumstances surrounding the Debtor’s

Chapter 11 filing. As a provider of financial advice, CR3’s services also include services to assist

in preparing financially for the bankruptcy filing. In addition, Hyland, Barrett, and O’Donoghue

have extensive experience with respect to business assessment, due-diligence support, performance

improvement, turnaround management, interim management, bankruptcy advisory, and asset

monetization.

          6.    Hyland will coordinate representation of the Debtor as Financial Advisor. Hyland

has several decades of financial advising experience, specializing in business analysis,

turnaround techniques, profitability management, restructuring, strategy, sales, operations,

finance and mergers and acquisitions.

          7.    The Debtor believes CR3 is well positioned to provide the Debtor with the type of

advice required to assist the Debtor as debtor in possession, and the Debtor’s general

reorganization counsel, in a manner that will be cost effective and efficient for the Debtor’s

estate.



                                               - 2 -
Case 21-00571-als11        Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05             Desc Main
                                   Document      Page 3 of 19



                                      Services to be Rendered

       8.      The employment of CR3 is necessary to assist the Debtor and the Debtor’s general

reorganization counsel in implementation of the reorganization of the Debtor’s business and

financial affairs through either a true reorganization or other disposition of its assets. Because

Hyland and Barrett are familiar with the Debtor’s capital and organizational structure, they can

provide these services in a more efficient and effective manner than could be provided solely by

the Debtor’s general reorganization counsel. Subject to further order of this Court, the

professional services CR3 may render to the Debtor as its Financial Advisor, as Debtor may

request from time to time, include:

            a. Review and analyze CFG’s current financial, operational, and strategic
               position, and, if available, make recommendations to improve financial
               results;
            b. Evaluate and make recommendations to CFG’s plan upon emergence from
               bankruptcy protection, including CFG’s business plan with its forecasted
               income statements, balance sheets, cash flows, and underlying
               assumptions;
            c. In conjunction with counsel, develop strategies and analyses, such as a
               liquidation analysis, to negotiate with CFG’s creditors and participate in
               those discussions, as directed by CFG and counsel;
            d. Assist CFG and counsel in preparing for a potential bankruptcy filing,
               including tasks such as first day motions, critical vendor programs, and
               employee compensation programs;
            e. Review CFG’s 13-week cash flow forecast, including working capital
               requirements, and advise on suggested revisions.
            f. If determined appropriate, work with CFG’s personnel to secure debtor-in-
               possession financing;
            g. Provide oversight and support to CFG’s other professionals in connection
               with the execution of CFG’s business plan, any sales process, and the
               overall administration of activities within the Chapter 11 proceeding;
            h. Provide oversight and assistance in connection with the preparation of
               financial-related disclosures required by the Court, including the
               Schedules of Assets and Liabilities, the Statement of Financial Affairs and
               Monthly Operating Reports, and any other disclosures required by CFG in
               connection with the bankruptcy process;
            i. Provide oversight and assistance in preparing financial information for
               distribution to creditors and others, including, but not limited to, cash flow
               projections and budgets, cash receipts and disbursements analysis of


                                              - 3 -
Case 21-00571-als11          Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05              Desc Main
                                     Document      Page 4 of 19



                  various asset and liability accounts, and analysis of proposed transactions;
             j.   Participate in meetings and assist any official committee(s) appointed in
                  the case, the U.S. Trustee, other parties in interest, including contractual
                  counterparties, and professionals hired by the same;
             k.   Evaluate, make recommendations, and implement strategic alternatives as
                  needed to maximize the value of CFG’s assets;
             l.   Provide oversight and assistance in connection with the preparation of
                  creditor claims analyses;
             m.   Provide oversight and assistance in evaluating and analyzing avoidance
                  actions, including fraudulent conveyances and preferential transfers, and in
                  the defense and prosecution of other litigation, if necessary;
             n.   Analyze the impact of the bankruptcy filing on strategic alliances and
                  long-term supply agreements;
             o.   Provide testimony in litigation/bankruptcy matters and attend court
                  hearings, as requested by CFG and counsel;
             p.   Assist and advise CFG and counsel related to any court motions filed by
                  other parties-in-interest;
             q.   Evaluate CFG’s cash flow generation capabilities for valuation
                  maximization opportunities;
             r.   Provide oversight and assistance in communications and negotiations with
                  constituents, including investors and other critical parties to the successful
                  restructuring;
             s.   Assist in developing a plan of reorganization or liquidation and preparing
                  information and analysis necessary for the plan’s chapter 11 confirmation;
             t.   If determined appropriate, work with CFG personnel to secure exit
                  financing to support the plan; and
             u.   Perform other tasks as directed by CFG and agreed to by CR3, including
                  those necessary to facilitate CFG’s restructuring.

       9.         Subject to the Court’s approval of this Application, CR3 is willing to serve as the

Debtor’s Financial Advisor and to perform the services described above and as explained in

further detail in the attached Engagement Agreement. The Debtor does not intend, nor does the

Debtor believe, the services proposed to be rendered by the Financial Advisor will be duplicative

of the services to be rendered by the Debtor’s general reorganization counsel.

                                      Professional Compensation

       10.        The Debtor’s retention of CR3 is evidenced by the attached Engagement

Agreement dated January 21, 2021, and incorporated by reference herein, which states CR3 will

provide restructuring/financial advisory services to the Debtor.


                                                 - 4 -
Case 21-00571-als11        Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05           Desc Main
                                   Document      Page 5 of 19



       11.     Hyland’s services, as Partner at CR3, will be charged at the rate of $725 per hour.

O’Donoghue’s services, as Partner at CR3, will be charged at the rate of $725 per hour. Barrett’s

services, as Director at CR3, will be charged at the rate of $575 per hour. They may be assisted

by other CR3 professionals who have previous experience with companies in similar situations.

Partners at CR3 charge $620 to $850 per hour. Senior Directors and Directors charge $495 to

$765 per hour. Senior associates and managers at CR3 charge $350 to $495 per hour. Rates are

revised annually, around the first of the year. The Engagement Agreement further provides for

reimbursement to CR3 for reasonable out-of-pocket expenses, typically including postage, printing,

telephone, copying, overnight delivery, research, travel, and similar costs.

       12.     CR3 has received a pre-petition retainer of $75,000 to guaranty payment of its

services and costs in connection with Debtor’s Chapter 11 case as Financial Advisor. The

retainer received by CR3 will be placed in a Client Trust Account, and will be applied to fees and

costs incurred, after application to and upon approval of the Bankruptcy Court.

       13.     At the conclusion of Debtor’s Chapter 11 case, CR3 will file an appropriate final

application seeking allowance of all fees and costs, regardless of whether interim compensation

has been paid. Upon allowance of such fees and costs, the Debtor will pay the difference

between the amount finally allowed and any interim compensation paid, all in accordance with

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and the orders, local

practice, and custom of this Court.

       14.     CR3 understands that the proposed compensation agreement is subject to

Bankruptcy Code section 328 which authorizes this Court to allow compensation different from

what is here provided, if the fee arrangement appears, in retrospect, to have been improvident in

light of developments unanticipated at the outset. CR3 has agreed to accept as compensation



                                               - 5 -
Case 21-00571-als11        Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05            Desc Main
                                   Document      Page 6 of 19



such amounts as may be allowed by the Court on the basis of the professional time spent, the

rates charged for such services, the necessity of such services to the administration of Debtor’s

estate, the reasonableness of the time within which the services were performed in relation to the

results achieved, and the complexity, importance and nature of the problems, issues or tasks

involved or addressed in connection with the representation. CR3 understands and agrees that if

aggregate interim payments exceed the amount which is ultimately allowed, he will be required

to, and will promptly repay the difference to the estate.

       15.     Neither CR3, nor to the best of its knowledge and information, any

shareholder/member, counsel, associate or other representative thereof, has been promised any

compensation for professional services rendered or to be rendered in any capacity in connection

with the Debtor’s Chapter 11 case, other than as permitted by the Bankruptcy Code.

       16.     CR3 has not agreed to share compensation received in connection with the

Debtor’s Chapter 11 case with any other person, except as permitted by section 504(b) of the

Bankruptcy Code and Bankruptcy Rule 2016 in respect of the sharing of compensation among

partners/members of CR3.

                                Disinterestedness of Professionals

       17.     CR3 does not represent and generally has not represented any individual or entity,

other than the Debtor, in matters related to the Debtor and its Chapter 11 case.

       18.     CR3 has undertaken a detailed search to determine, and to disclose, whether it

represents or has represented any significant creditors or insiders of the Debtor. In connection

with its proposed retention by the Debtor in this case, CR3 conducted a search of its client

database to determine whether it has any current or past relationships with any of the Debtor’s

creditors or insiders. Except as set forth herein, CR3 does not have any connection with the



                                              - 6 -
Case 21-00571-als11         Doc 6     Filed 04/22/21 Entered 04/22/21 17:00:05                Desc Main
                                     Document      Page 7 of 19



Debtor, its affiliates, its creditors or insiders, or any other party in interest, its respective attorneys

and accountants, the United States Trustee, or any person employed by the United States Trustee.

        Except as otherwise set forth herein, and based on the database search described above,

CR3 is not aware of any past or current representation of any other individual or entity which is a

creditor or insider of the Debtor.

        19.     To the best of its knowledge and information, CR3 does not have any interest

“adverse” to the Debtor or its estate as that term is used in Bankruptcy Code section 327(a).

        20.     To the best of its knowledge and information, CR3 is a “disinterested person” as

that term is defined in Bankruptcy Code section 101(14).

        21.     CR3 will conduct a continuing inquiry to ascertain whether there exists any

situation that would affect its status as a person having no interest adverse to Debtor or its estate

or that would affect CR3’s status as a disinterested person. CR3 will file supplemental

disclosures or affidavits with this Court at such time as any such additional disclosures are

appropriate or required.

        22.     The Debtor requests that this Court enter an order modifying the time limitations

of Bankruptcy Code section 331 and permit the submission of CR3’s interim fee applications on

a 60-day basis rather than on the 120-day basis prescribed by that section.

        WHEREFORE, the Debtor prays that it be authorized, pursuant to Bankruptcy Code

section 327(a) and Bankruptcy Rule 2014(a), and the terms of the Engagement Agreement, to

employ CR3, as its Financial Advisor, effective as of the Petition Date, with the compensation to

be at the expense of the estate in such amounts as the Court may hereafter allow in accordance

with the law; and that CR3 be permitted to submit interim fee applications every 60 days; and for

such other and further relief as the Court deems just and equitable under the circumstances.



                                                 - 7 -
Case 21-00571-als11        Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05           Desc Main
                                   Document      Page 8 of 19



Dated: April 22, 2021                                /s/     Krystal R. Mikkilineni
                                                     Jeffrey D. Goetz, Esq., AT0002832
                                                     Krystal R. Mikkilineni, Esq. AT0011814
                                                     Bradshaw Fowler Proctor & Fairgrave P.C.
                                                     801 Grand Avenue, Suite 3700
                                                     Des Moines, IA 50309-8004
                                                     515/246-5880
                                                     515/246-5808 FAX
                                                     goetz.jeffrey@bradshawlaw.com
                                                     mikkilineni.krystal@bradshawlaw.com


                                                     Proposed General Reorganization Counsel
                                                     for Cycle Force Group, LLC
                                                     Debtor and Debtor in Possession




       I declare under penalty of perjury under the laws of the United States and the laws of the

States of Iowa that I have reviewed the attached Debtor’s Application to employ CR3 as its

financial advisor, and to the best of my knowledge and information, I believe the statements

therein to be true and correct.

       Dated: April 22, 2021


                                                     /s/   Jeff Hyland
                                                     JEFF HYLAND, PARTNER




                                   CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                                     /s/    Barbara Warner




                                             - 8 -
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document      Page 9 of 19




                                                  Exhibit A
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 10 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 11 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 12 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 13 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 14 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 15 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 16 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 17 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 18 of 19
Case 21-00571-als11   Doc 6    Filed 04/22/21 Entered 04/22/21 17:00:05   Desc Main
                              Document     Page 19 of 19
